DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 10/5/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 10/27/2020 and 10/20/2021 and 1/11/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).
Double Patenting
3.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1 respectively U.S. Patent No. 10,231,671 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application corresponds to the patented claim as follows:
Instant Application 17/063,473
 Regarding claim 1, A method of determining a traumatic brain injury (TBI) of a user, the method comprising: a) obtaining eye movement data of one or both of the user's eyes; b) calculating, from the eye movement data, one or more current intersaccadic drift velocities; c) comparing the eye movement data, including the one or more current intersaccadic drift velocities, to a data model including intersaccadic drift velocities; and d) delivering an alert indicating results of the comparison, including one of a presence, absence, progression, or a severity of the TBI.
U.S.Patent No. 10,231,671 B2
 Regarding claim 1, A system for detecting a traumatic brain injury (TBI), comprising: a sensing arrangement including a camera that collects eye movement data of a user; a control unit in communication with the sensing arrangement and including processing hardware configured to analyze the eye movement data and generate one of a visual, audio, and vibrational alert, the control unit being configured to: calculate, from the eye movement data, one or more intersaccadic drift velocities; compare the eye movement data, including the one or more intersaccadic drift velocities, to one or more baseline measurements of eye movement dynamics; and if the eye movement data diverges from one or more of the baseline measurements by a threshold amount, generate the alert indicating a presence or a severity of the TBI for delivery to the user.

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dignity health (WO 2013/078461 AQ1) in view of Komogortsev (2017/0135577 A1).
Regarding claim 1, Dignity discloses (abstract) a method of determining a traumatic brain injury (TBI) of a user, the method comprising: a) obtaining eye movement data of one or both of the user's eyes(figure 4, para 0024); c) comparing the eye movement data, including the one or more current intersaccadic drift velocities, to a data model including intersaccadic drift velocities; and d) delivering an alert indicating results of the comparison, including one of a presence, absence, progression, or a severity of the TBI (paragraph 0024). 
Dignity discloses all of the claimed limitations except calculating, from the eye movement data, one or more current intersaccadic drift velocities.
 Komogortsev discloses calculating, from the eye movement data, one or more current intersaccadic drift velocities (paragraph 0212).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide Komogortsev teaching calculating, from the eye movement data, one or more current intersaccadic drift velocities in to the dignity system for the purpose a person’s identity and making estimate oculomotor plant characteristics brain control strategies in a form of complex eye movement patterns as taught by Komogortsev (paragraph 0080).
Regarding claim 2, combination of Dignity health in view of Komogortsev discloses wherein the data model includes a threshold intersaccadic drift velocity.  
Regarding claim 4, Dignity health discloses wherein the data model includes baseline measurements of eye movement dynamics (paragraph 0020).  
Regarding claim 5, Dignity health discloses wherein the baseline measurements of eye movement dynamics are derived from previous eye movement data of the user (paragraph 0020).  
Regarding claim 6, Dignity health discloses wherein the baseline measurements of eye movement dynamics are derived from eye movement data of a subject other than the user (paragraph 0020).  
Regarding claim 7, combination of Dignity health in view of Komogortsev discloses wherein the baseline measurements of eye movement dynamics are derived from averaged eye movement data of a plurality of subjects other than the user.  
Regarding claim 8, combination of Dignity health in view of Komogortsev discloses herein the baseline measurements of eye movement dynamics are derived from eye movement data of one of the user or a subject other than the user taken in normal conditions without a TBI (paragraph 0020).  
Regarding claim 9, combination of Dignity health in view of Komogortsev discloses wherein the baseline measurements of eye movement dynamics are derived from eye movement data of one of the user or a subject other than the user taken in conditions with a diagnosed TBI (paragraph 0020).  
Regarding claim 10, combination of Dignity health in view of Komogortsev discloses wherein the data model represents a progression of eye movement dynamics of the user from a "normal" condition to an "injury" condition.  
Regarding claim 11, combination of Dignity health in view of Komogortsev discloses further comprising calibrating the data model to the user prior to step c) (paragraph 0020).  
Regarding claim 13, combination of Dignity health in view of Komogortsev discloses wherein delivering the alert includes providing a visual display of the results (paragraph 0020).  
Regarding claim 14, combination of Dignity health in view of Komogortsev discloses wherein step a) further includes recording the eye movement data from one or both of the user's eyes (paragraph 0020).  
Regarding claim 15, further comprising continuing the recording until one of the alert indicates the presence of the TBI, a predetermined time duration has been reached, or a manual request to stop recording has been received.  
Regarding claim 16, further comprising delivering a secondary alert to take corrective action when the results of the comparison indicate the eye movement data is one of above or within a certain range of a threshold-TBI value.  
Regarding claim 17, Dignity discloses (abstract)  system for determining or monitoring a traumatic brain injury (TBI) of a user, the system comprising: a sensing arrangement configured to capture eye movement data of the user (figure 4 , paragraph 0024); a control unit in communication with the sensing arrangement, the control unit being configured to: obtain the eye movement data from the sensing arrangement; compare the eye movement data, including the one or more current intersaccadic drift velocities, to a data model including intersaccadic drift velocities; and deliver an alert indicating results of the comparison, including one of a presence, absence, progression, or a severity of a TBI(paragraph 0024). 
Dignity discloses all of the claimed limitations except calculating, from the eye movement data, one or more current intersaccadic drift velocities.
 Komogortsev discloses calculating, from the eye movement data, one or more current intersaccadic drift velocities (paragraph 0212).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide Komogortsev teaching calculating, from the eye movement data, one or more current intersaccadic drift velocities in to the dignity system for the purpose a persons identity and making estimate oculomotor plant characteristics brain control strategies in a form of complex eye movement patterns as taught by Komogortsev (paragraph 0080).
Regarding claim 18, dignity discloses wherein the sensing arrangement is integrated into a handheld scanning device (paragraph 0020).  
Regarding claim 19, Dignity discloses wherein the sensing arrangement (28) is integrated into eyewear configured to be worn by the user (figure 4, paragraph 0024). 
 Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dignity health (WO 2013/078461 AQ1) in view of Komogortsev (2017/0135577 A1) further in view of Connor (2015/0313496 A1).

Regarding claim 20, depends on claim 17, Dignity discloses the control unit not (paragraph 0020)  not explicitly disclose includes a data model generator configured to create the data model from prior eye movement data obtained from one of the user or one or more subjects other than the user.  
 Connor discloses a data model generator configured to create the data model from prior eye movement data obtained from one of the user or one or more subjects other than the user (paragraph 0468 and paragraph 0473).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide control unit with a data model generator in to the Dignity a method of determining a traumatic brain injury system for the purpose of  provide useful information which is not possible with EEG monitoring devices as taught by Connor (paragraph 0005).
                                               Allowable Subject Matter
5.   Claim 3 and 12 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter:  wherein the data model includes a plurality of intersaccadic drift velocities plotted along a curve ranging at least between a threshold-normal value to a threshold-TBI value and   wherein calibrating the data model includes: obtaining a calibration set of eye movement data of one or both of the user's eyes; comparing the calibration set of eye movement data to the data model to determine a deviation of the calibration set of eye movement data from the data model; and adapting the data model to the user based on the comparison. 
Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/5/2022